DETAILED ACTION
The following Office Action is in response to the Amendment filed on May 12, 2021.  Claims 1-4, 6, 7, 9-11, and 24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Claim Rejections Under 35 U.S.C. §§ 102, 103” section on pages 5-6 of the Applicant’s Response filed on May 12, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the Pacheco reference does not teach the limitations of the upper and lower plates as previously claimed in now cancelled claim 8 which has been incorporated into claim 1, and the examiner agrees.  The applicant additionally argues that the Wilson reference does not teach the limitations of the “upper plate fixed to the first side of the internal housing and supported on and extending over an upper surface of the outer member”, “a lower plate fixed to a second side of the internal housing and supported on and extending over a lower surface of the outer member”, or “the outer member [being] captured between the upper and lower plates”, and the examiner agrees.  The plates as interpreted in the Wilson reference are not fixed to two sides of the internal housing and supported on and extending over opposing sides of the outer member to capture the outer member between the upper and lower plates, and there is no motivation or rationale to modify the plates of the Wilson reference to be in such a configuration.  Therefore, the rejections of the claims under 35 U.S.C. §102(a)(1) and 35 U.S.C. § 103 are withdrawn.

Allowable Subject Matter
Claim 1-4, 6, 7, 9-11, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claim.  The closest art of record are the Pacheco and Wilson references.  However, as discussed in the “Response to Arguments” in the Office Action above, and the “Claim Rejections Under 35 U.S.C. §§ 102, 103” section on pages 5-6 of the Applicant’s Response filed on May 12, 2021, said references do not teach each and every limitation of the independent claim, and there is no motivation or rationale that could be found to modify the reference to include the specific inner member of the claimed invention with the fixed upper and lower plates capturing the outer member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        5/22/2021